***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                        IN RE G. H. ET AL.*
                            (AC 45427)
                        Alvord, Clark and Palmer, Js.

                                   Syllabus

The respondent mother appealed to this court from the judgment of the
    trial court terminating her parental rights with respect to her minor
    children G and N. At the time of the trial on the termination petitions,
    G was two and one-half years old and N was four years old. G, who
    was born prematurely and is considered medically complex, has never
    resided with the mother. P, the father of G and N, was also named as
    a respondent in the petitions for termination but died during the pen-
    dency of the proceedings. Held:
1. The trial court correctly concluded that the respondent mother failed to
    achieve a sufficient degree of personal rehabilitation as would encourage
    the belief that, within a reasonable time, she could assume a responsible
    position in the lives of G and N, as the record contained sufficient
    evidence to support that court’s conclusion that the petitioner, the Com-
    missioner of Children and Families, had proven by clear and convincing
    evidence that the mother failed to rehabilitate, considering the ages and
    needs of G and N; moreover, contrary to the mother’s claims, the trial
    court acknowledged that the mother complied with medication manage-
    ment and substance abuse treatment, obtained housing and secured
    part-time employment, but the court also noted that the mother was
    unclear as to how she would financially support the children if they
    were returned to her care, and considered the mother’s progress in
    relation to her failure to consistently engage with and reap any benefit
    from individual counseling services, her resistance to appreciate and
    articulate how she would avoid negative relationships in the future, and
    her persistent involvement with P in the face of his multiple arrests for
    drug sales; furthermore, the court repeatedly emphasized the opinion
    of a psychologist that the mother exhibited continued and unaddressed
    mental health difficulties, had only a visiting relationship with G and
    N, was unable to keep her children safe during her extended relationship
    with P, and put her relationship with P above the needs of her children,
    despite acknowledging that it was dangerous for the children to be in
    a home during drug sales; accordingly, the court’s subordinate factual
    findings, contrary to the mother’s claims, were supported by the evidence
    and the rational inferences to be drawn therefrom and were not clearly
    erroneous.
2. The respondent mother could not prevail on her claim that the trial court’s
    judgment should be reversed on the basis that its memorandum of
    decision contained inconsistent statements as to whether it considered
    only events preceding the filing of the petitions or whether it exercised its
    discretion to consider events through the time of trial: in the adjudicatory
    phase, the trial court may rely on events occurring after the date of the
    filing of the petition to terminate parental rights when considering the
    issue of whether the degree of rehabilitation was sufficient to foresee
    that the parent may resume a useful role in the child’s life within a
    reasonable time; in the present case, the two statements that the mother
    claimed were inconsistent were set forth during the trial court’s analysis
    of whether the mother’s degree of rehabilitation was sufficient to foresee
    that she may resume a useful role in the lives of G and N within a
    reasonable time, and, therefore, were properly incorporated into the
    court’s determination of whether a ground for termination of parental
    rights existed; furthermore, regardless of whether the court expressly
    stated that it considered events preceding the filing of the petitions
    or through the time of trial, the record demonstrated that the court
    considered events that occurred after the filing of the petitions and
    through the time of trial.
3. The respondent mother’s claim that the trial court erroneously concluded
    that termination of her parental rights was in the best interests of G
    and N was unavailing: the trial court considered and made findings
    under each of the seven factors delineated in the applicable statute
   (§ 17a-112 (k)) and properly determined that, under the totality of the
   circumstances, the termination of the mother’s parental rights was in
   the best interests of G and N; in the present case, the trial court consid-
   ered the ages of G and N, as well as the amount of time they have spent
   in foster care, the children’s needs for stability and permanence, the
   opportunity for the children to have a healthy and emotionally stable
   life, and its findings as to the mother’s failure to rehabilitate; furthermore,
   although the court acknowledged the relationship between G and N and
   the mother, as well as the relationship between G and N and their
   siblings, such a bond did not overcome the court’s conclusion that
   termination of the mother’s parental rights was in the best interests of
   G and N.
      Argued October 4—officially released November 22, 2022**

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondent mother’s parental
rights with respect to her minor children, brought to the
Superior Court in the judicial district of New London,
Juvenile Matters, and tried to the court, Hoffman, J.;
judgments terminating the respondent mother’s paren-
tal rights, from which the respondent mother appealed
to this court. Affirmed.
  Benjamin M. Wattenmaker, assigned counsel, for the
appellant (respondent mother).
  Amanda Szyszkiewicz, assistant attorney general,
with whom, on the brief, were William Tong, attorney
general, and Evan O’Roark, assistant attorney general,
for the appellee (petitioner).
                         Opinion

  ALVORD, J. The respondent mother, Jessica M. H.,
appeals from the judgments of the trial court terminat-
ing her parental rights with respect to her minor chil-
dren, G. H. (G) and N. H. (N).1 On appeal, the respondent
claims that the trial court (1) improperly concluded
that she had failed to rehabilitate to such a degree as
to reasonably encourage a belief that she could assume
a responsible position in the lives of her children, (2)
made inconsistent statements in its memorandum of
decision that require reversal, and (3) improperly con-
cluded that the termination of her parental rights was
in the best interests of the children.2 We affirm the
judgments of the trial court.
   The following facts, which the court found by clear
and convincing evidence, and procedural history, are
relevant to this appeal. The respondent has nine chil-
dren and her history with the Department of Children
and Families (department) dates back to 1999. At the
time of trial, five of the respondent’s children were
adults; two were teenagers, N. A. (A) and S. H. (S); and
the two at issue in this appeal, N and G, were four years
old and two and one-half years old, respectively. The
respondent has had twenty-one referrals to the depart-
ment that include allegations of inadequate supervision,
drug use by parents and older children, drug dealing
resulting in criminal charges and incarceration, domes-
tic violence, emotional neglect, physical abuse,
untreated mental health issues, and medical neglect.
   N was born in August, 2017.3 Shortly thereafter, on
September 12, 2017, the petitioner, the Commissioner
of Children and Families, filed neglect petitions and
motions for orders of temporary custody on behalf of
A, S, and N. On October 2, 2017, the orders of temporary
custody were sustained and A, S, and N were removed
from the respondent’s care. On September 4, 2018, the
court approved a concurrent permanency plan of termi-
nation of parental rights and adoption or reunification
with the respondent and Patrick H. with regard to N.
On November 9, 2018, A, S, and N were found neglected
and were committed to the care and custody of the
petitioner. G was born in April, 2019. She was born
prematurely, developed chronic lung disease, and is
considered medically complex. G was successfully dis-
charged from the care of the pulmonology department
at Yale New Haven Children’s Hospital on December
14, 2020.
   On March 7 and April 22, 2019, the respondent partici-
pated in a court-ordered evaluation with Nancy Randall,
a psychologist, as a result of the pending neglect allega-
tions as to A, S, and N. At that time, the respondent was
diagnosed with generalized anxiety disorder, bipolar 2
disorder, and opiate use disorder. The opiate use disor-
der was in sustained remission on maintenance therapy.
As part of her evaluation, Dr. Randall indicated that the
respondent needed continued support for her recovery
and mental health, and ‘‘recommended [that the respon-
dent] receive mental health treatment and continued
methadone maintenance and psychiatric medication
management services.’’
  The respondent participated in Intensive Family Pres-
ervation and Reunification and Therapeutic Family
Time services with her teenage children, A and S. Upon
completion of the court-ordered evaluation in June,
2019, Dr. Randall recommended that the respondent
engage in individual counseling and medication man-
agement, in order for the petitioner to recommend
reunification with the teenage children. On August 6,
2019, the petitioner filed a permanency plan on behalf
of the respondent’s teenage children, A and S, with a
recommendation of reunification.
   On July 12, 2019, the petitioner filed a petition for
the termination of parental rights as to N. Shortly there-
after, on July 18, 2019, the petitioner filed, with respect
to G, a motion for an order of temporary custody, which
was granted, and a neglect petition. On October 22,
2019, the court adjudicated G neglected and she was
committed to the care and custody of the petitioner.
   The respondent was provided with court-ordered spe-
cific steps, on November 9, 2018, and October 23, 2019,
to facilitate the return of N and G to her care. Addition-
ally, the department referred the respondent to numer-
ous services to aid in her reunification with N and G,
including supervised visitation, individual counseling,
substance abuse evaluation and treatment, drug screen-
ing, mental health services, transportation assistance,
case management services, and psychological evalua-
tions.
   On August 20, 2020, the petitioner filed a permanency
plan on behalf of N and G, with a recommendation
of termination of parental rights. That same day, the
petitioner filed a permanency plan on behalf of A and
S, with a recommendation of reunification. On October
5, 2020, the court approved both permanency plans,
and a motion to revoke commitment and an order of
six months of protective supervision was granted as to
the respondent’s teenage children. On March 4, 2021,
the petitioner filed a petition for termination of parental
rights as to G.
  In the petitions, the petitioner alleged that G and N
were found in a prior proceeding to have been neglected
and that the respondent ‘‘failed to achieve the degree of
personal rehabilitation that would encourage the belief
that, considering the ages and needs of the children,
she would assume a responsible position in the life of
her children.’’ During the trial, the petitioner introduced
testimony from Dr. Randall and department social
workers and case managers. The respondent testified
and presented testimony from her case manager in the
supportive housing program at The Connection, Inc.;
her counselor at the Root Center for Recovery; and
Andrea R., her adult daughter.
  The respondent gave birth to her first child when she
was nineteen years old and had no support from her
family. Her history with drugs began when she started
taking ‘‘percs’’ because they made her feel good. She
was prescribed medication for her mental health issues
but did not like the way it made her feel, so ‘‘she started
using heroin, because it was cheap, but hard to get off.’’
The respondent’s work history is minimal and ‘‘she has a
history of not sustaining employment for any significant
period of time.’’
   The respondent married Patrick H., the father of N
and G,4 in 2016. Patrick H. had a significant criminal
history dating back to 1988. In August, 2020, Patrick H.
was arrested at the family home for possession of illegal
narcotics, while A and S were residing there. Patrick
H. was found in possession of 100 bags, packaged for
sale, of fentanyl, heroin and marijuana. The respondent
failed to report this arrest to the department. The
respondent ‘‘indicated that she and Patrick H. had been
selling drugs to support the family some years ago but
indicated she was surprised by the arrest in August,
2020.’’ The trial court found that the respondent’s ‘‘con-
tinued denial of any knowledge of [Patrick H.’s] involve-
ment in drug dealing is not credible.’’
   On February 24, 2021, after Patrick H. posted bond
on drug charges, the respondent signed a service agree-
ment with the department, confirming that she would
not allow Patrick H. back in the home, due to the two
teenage children living in the home. The department
subsequently received anonymous information that Pat-
rick H. ‘‘was frequenting the home on a daily basis.’’
On May 12, 2021, Patrick H. died, of an apparent allergic
reaction to seafood, while in a sober house.
   The respondent’s compliance with individual coun-
seling was inconsistent. From August, 2019, until March,
2020, the respondent was not engaged in individual
counseling. From January, 2019, until January, 2020, the
respondent saw Stephanie Sloan, an advanced practice
registered nurse, for medication management once a
month. Sloan diagnosed the respondent with ‘‘bipolar
disorder, current episode depressed moderate,’’ and
recommended that she engage in individual counseling
‘‘due to [her] limited understanding as to why [the
department] was involved with her family.’’ On Decem-
ber 31, 2019, Sloan indicated that the respondent ‘‘was
at risk for being discharged due to her missing appoint-
ments.’’ Following Sloan’s unexpected death in January,
2020, the respondent was referred to Child and Family
Services for mental health and medication manage-
ment. The respondent failed to follow through with the
referral, did not engage in the recommended counsel-
ing, and was at risk of running out of her medication.
The department ‘‘made many efforts to engage [the
respondent] in individual counseling and a new medica-
tion provider for many months.’’
  In March, 2020, the respondent completed a mental
health intake with Sound Community and, in April, 2020,
began attending weekly, individual sessions via tele-
health. Additionally, she ‘‘engaged in medication man-
agement and methadone treatment with the Root Cen-
ter.’’
   In September, 2020, the respondent began seeing a
new therapist, Mary Ann Campbell, at Sound Commu-
nity. The respondent was scheduled to have biweekly
virtual meetings with Campbell, who was beginning to
develop a treatment plan for the respondent. By Octo-
ber 23, 2020, however, the respondent ‘‘had missed
three out of her last five appointments for a total of
nine missed appointments out of fourteen.’’ As a result
of these absences, Campbell was unable to effectuate
a treatment plan, and the respondent was sent an
engagement letter stating that her case would be closed,
unless she scheduled an appointment. The respondent
scheduled an appointment for February 14, 2021. The
respondent’s most recent clinician, Judy Bolanos, was
seeing the respondent every two weeks but had recently
changed their sessions to every three weeks. ‘‘[Bolanos]
indicated [that the respondent] is difficult to engage
and resistant to discussing things in depth.’’
   The respondent has successfully engaged in sub-
stance abuse treatment and medication services, has
been compliant with communicating and meeting with
the department, and has participated in grief counsel-
ing. Additionally, the respondent has participated in all
of her supervised visits with N and G When Patrick H.
posted bond on February 24, 2021, his visits with N and
G were required to be held at the department’s offices
due to safety concerns related to his drug use and sales.
The respondent took the position that her visits with
N and G must be combined with Patrick H.’s visits, and
thus joined those visits at the department offices. The
respondent thereafter ‘‘declined visits that were offered
in the community with [N] and [G], as she wanted all
visits to be with [Patrick H.].’’
   On September 16, 2021, the court ordered a second
evaluation for the respondent, which Dr. Randall con-
ducted. On the basis of her evaluation, ‘‘Dr. Randall
indicated that the [respondent’s] diagnos[es] of bipolar
2 disorder by history and opiate use disorder in sus-
tained remission on maintenance therapy continue to
be appropriate.’’ Additionally, Dr. Randall indicated that
the respondent ‘‘is in limited mental health therapy,’’ is
‘‘resistant to greater participation,’’ and needs ‘‘to have
a better understanding of identifying positive and nega-
tive markers in new relationships, in order to avoid
further negative relationships.’’ Dr. Randall recom-
mended that the respondent continue participating in
grief support services, methadone maintenance, and
medication management.
   Upon completing her evaluation, Dr. Randall did not
recommend reunification because the respondent’s
‘‘participation in recommended treatment has varied.’’
‘‘Dr. Randall indicated [that the respondent] has done
well in recovery but has resisted mental health treat-
ment.’’ The respondent verbalized to Dr. Randall that
it was wrong for her and Patrick H. to sell drugs and
acknowledged that it posed a danger to her children;
however, Dr. Randall indicated that ‘‘[the respondent]
never was willing to protect her children from [Patrick
H.’s] drug sales.’’
   After conducting the parent and child sessions with
the respondent, N and G, ‘‘Dr. Randall observed that the
children do not view [the respondent] as their primary
caregiver’’ and that the respondent ‘‘has a visiting rela-
tionship with the children.’’ Additionally, ‘‘Dr. Randall
indicated [that the respondent] minimizes the difficulty
likely to occur for [N] and [G] if they are disrupted
from their current home, and how that will impact her
ability to manage childcare and employment.’’
  At the time of trial, the respondent resided with A
and S in supportive housing obtained and subsidized
through The Connection, Inc., for which she was paying
30 percent of the rent. She had been employed part-
time for six months and had recently secured a second
part-time job. During her session with Dr. Randall, the
respondent was ‘‘unclear [about] how she will finan-
cially support the children if they are returned to her
care’’ and ‘‘indicated [that] she has no supports other
than believing that her older children could help with
childcare.’’
   As to the children, the court found that both N and
G are thriving in their shared foster care placement
and are bonded to their foster care parents. Despite
recognizing the respondent and presenting as comfort-
able in her care, the children do not view her as their
primary caregiver. Their current home presents a long-
term and adoptive resource for the children. The court
also found that since N was removed from the respon-
dent’s care, he has resided in eight department place-
ments, three of which were disrupted due to the respon-
dent ‘‘creating stress [for the foster] family,’’ engaging
in ‘‘aggressive behaviors,’’ and posting remarks about
one foster mother on Facebook. Additionally, since her
birth and release from the hospital, G has never resided
with the respondent.
  On February 10, 2022, the court, Hoffman, J., issued a
memorandum of decision terminating the respondent’s
parental rights and appointing the petitioner as statu-
tory parent for N and G In the adjudicatory phase,5 the
court found ‘‘by clear and convincing evidence that
[the department] made reasonable efforts to locate [the
respondent], and to reunify her with [N] and [G], and
further that she is unable or unwilling to benefit from
the reunification efforts.’’ Of concern to the court was
the respondent’s ‘‘belief [that] she was doing everything
possible to reunify with her children but she continued
her involvement with [Patrick H.], despite his multiple
arrests for drug sales’’; her failure ‘‘to reap any benefit
or insights’’ from individual counseling services; and
her ‘‘minimiz[ing] the difficulties she might have if the
children are returned to her’’; as well as ‘‘the issue of
stability and permanency for [G] and [N].’’ Therefore,
the court concluded that the respondent ‘‘has not made
significant progress toward personal rehabilitation and
clearly cannot assume a responsible position in [N’s]
and [G’s] [lives] given their age and needs.’’
  In the dispositional phase; see footnote 5 of this opin-
ion; the court considered the seven statutory factors
of General Statutes § 17a-112 (k)6 before finding ‘‘that
termination of [the respondent’s] parental rights is in
the best interest of [G] and [N].’’ This appeal followed.
Additional facts and procedural history will be set forth
as necessary.
                             I
   The respondent first claims that the court improperly
concluded that she had failed to rehabilitate to such a
degree as to reasonably encourage a belief that she
could assume a responsible position in the lives of N
and G. Specifically, the respondent argues that ‘‘there
is insufficient evidence to support the trial court’s con-
clusion that [she] has failed to rehabilitate’’ and chal-
lenges several of the court’s subordinate factual find-
ings as clearly erroneous. We disagree.
   We begin by setting forth the established principles
of law and the applicable standard of review. ‘‘The trial
court is required, pursuant to § 17a-112, to analyze the
[parent’s] rehabilitative status as it relates to the needs
of the particular child, and further . . . such rehabilita-
tion must be foreseeable within a reasonable time. . . .
The statute does not require [a parent] to prove pre-
cisely when [she] will be able to assume a responsible
position in [her] child’s life. Nor does it require [her]
to prove that [she] will be able to assume full responsi-
bility for [her] child, unaided by available support sys-
tems. It requires the court to find, by clear and convinc-
ing evidence, that the level of rehabilitation [she] has
achieved, if any, falls short of that which would reason-
ably encourage a belief that at some future date [she]
can assume a responsible position in [her] child’s life.’’
(Citations omitted; internal quotation marks omitted.)
In re Shane M., 318 Conn. 569, 585–86, 122 A.3d 1247
(2015). ‘‘Personal rehabilitation as used in [§ 17a-112
(j) (3) (B) (i)] refers to the restoration of a parent to
[her] former constructive and useful role as a parent.
. . . [I]n assessing rehabilitation, the critical issue is
not whether the parent has improved [her] ability to
manage [her] own life, but rather whether [she] has
gained the ability to care for the particular needs of the
[children] at issue.’’ (Internal quotation marks omitted.)
In re Brian P., 195 Conn. App. 558, 568, 226 A.3d 159,
cert. denied, 335 Conn. 907, 226 A.3d 151 (2020).
   ‘‘[The] completion or noncompletion [of the specific
steps], however, does not guarantee any outcome. . . .
Accordingly, successful completion of expressly articu-
lated expectations is not sufficient to defeat a depart-
ment claim that the parent has not achieved sufficient
rehabilitation.’’ (Citation omitted; internal quotation
marks omitted.) In re Shane M., supra, 318 Conn. 587.
‘‘Whereas, during the adjudicatory phase of a termina-
tion proceeding, the court is generally limited to consid-
ering events that precede the date of the filing of the
petition or the latest amendment to the petition, also
known as the adjudicatory date, it may rely on events
occurring after the [adjudicatory] date . . . when con-
sidering the issue of whether the degree of rehabilita-
tion is sufficient to foresee that the parent may resume
a useful role in the child’s life within a reasonable time.’’
(Internal quotation marks omitted.) In re Brian P.,
supra, 195 Conn. App. 569.
   ‘‘A conclusion of failure to rehabilitate is drawn from
both the trial court’s factual findings and from its
weighing of the facts in assessing whether those find-
ings satisfy the failure to rehabilitate ground set forth in
§ 17a-112 (j) (3) (B). Accordingly . . . the appropriate
standard of review is one of evidentiary sufficiency,
that is, whether the trial court could have reasonably
concluded, upon the facts established and the reason-
able inferences drawn therefrom, that the cumulative
effect of the evidence was sufficient to justify its [ulti-
mate conclusion]. . . . When applying this standard,
we construe the evidence in a manner most favorable
to sustaining the judgment of the trial court. . . . We
will not disturb the court’s subordinate factual findings
unless they are clearly erroneous. . . . A factual find-
ing is clearly erroneous when it is not supported by
any evidence in the record or when there is evidence
to support it, but the reviewing court is left with the
definite and firm conviction that a mistake has been
made.’’ (Emphasis in original; internal quotation marks
omitted.) Id., 569–70.
   In determining that the respondent failed to rehabili-
tate, the court found that the respondent ‘‘has attempted
to engage in individual counseling but has been incon-
sistent, [she] has engaged in medication management
and [she] has maintained visitation with the children.
Despite being referred to individual counseling services
by [the department], [the respondent] has failed to reap
any benefit or insights from these services. Notably,
[the respondent] allowed [Patrick H.] back [into their]
home after his arrest for drug sales. She has clearly
failed to gain an understanding of the harmful effects
[of Patrick H.’s] drug sales [and that they] placed her
children at risk while they resided with her and [Patrick
H.]. Also, [the respondent] is unable to articulate how
she would avoid negative relationships in the future.
[The respondent] has been unable to benefit from men-
tal health treatment services offered to her.’’ Addition-
ally, the court found that ‘‘[w]hile [the respondent]
clearly loves [N] and [G], her attempts to reunify with
them have failed. . . . Of paramount consideration to
the court is the issue of stability and permanency for
[the children]. . . . [G’s] and [N’s] need for perma-
nence far outweighs any remote chance that [the
respondent] may rehabilitate in the far distant future.
[The respondent] has, either because of lack of ability
or lack of desire, failed to successfully accomplish what
was needed to consider reunification as an appropriate
conclusion. [G] and [N] can’t afford to wait for [the
respondent] to rehabilitate . . . they need permanency
and stability now.’’ The court concluded, ‘‘[t]hus, the
evidence clearly and convincingly establishes that as
of the end of trial of this matter, [the respondent] had
not sufficiently rehabilitated herself to the extent [that]
she could assume a responsible position in [G’s] and
[N’s] [lives] in view of their ages and needs, or within
a reasonable period of time thereafter.’’
   The respondent argues, inter alia, that there was
insufficient evidence to support the court’s determina-
tion that she had failed to rehabilitate. To support her
argument, she relies on evidence in the record that she
(1) successfully engaged in substance abuse treatment
and has been drug free since 2016, (2) obtained secure
housing ‘‘and has been able to do so for many years,’’
(3) was able to maintain consistent legal employment
and can ‘‘meet the financial needs of her family,’’ and
(4) shares a bond with G and N.
   Construing the record before us in the manner most
favorable to sustaining the judgments of the trial court,
as we are obligated to do; see In re Brian P., supra, 195
Conn. App. 569; we conclude that the record contains
sufficient evidence to support the court’s conclusion
that the petitioner had proven by clear and convincing
evidence that the respondent failed to rehabilitate, con-
sidering the ages and needs of G and N. See General
Statutes § 17a-112 (j) (3) (B). At the outset, we note
that, contrary to the respondent’s contention, the court
acknowledged that the respondent (1) complied with
medication management and substance abuse treat-
ment; (2) obtained housing; (3) secured two part-time
jobs, although the court noted that, in her evaluation
with Dr. Randall, ‘‘[the respondent] was unclear [about]
how she will financially support the children if they are
returned to her care’’; and (4) loves her children. The
trial court considered this progress, however, in relation
to the respondent’s failure to consistently engage with
and reap any benefit from individual counseling ser-
vices, resistance to appreciate and articulate how she
would avoid negative relationships in the future, and
persistent involvement with Patrick H. in the face of
his multiple and continuing arrests for drug sales. We
cannot conclude that any of these findings are clearly
erroneous. See In re Shane M., supra, 318 Conn. 593
(‘‘[a]lthough the respondent encourages us to focus on
the positive aspects of [her] behavior and to ignore the
negatives, we will not scrutinize the record to look
for reasons supporting a different conclusion than that
reached by the trial court’’); see also In re Victoria B.,
79 Conn. App. 245, 255, 829 A.2d 855 (2003) (‘‘even if
a parent has made successful strides in her ability to
manage her life and may have achieved a level of stabil-
ity within her limitations, such improvements, although
commendable, are not dispositive on the issue of
whether, within a reasonable period of time, she could
assume a responsible position in the life of her child’’).
   Moreover, in its memorandum of decision, the court
repeatedly emphasized the opinion of Dr. Randall that
the respondent exhibited continued and unaddressed
mental health difficulties, had a visiting relationship
with G and N, and was unable to keep her children safe
during her extended relationship with Patrick H. ‘‘The
testimony of professionals is given great weight in
parental termination proceedings. . . . It is well estab-
lished that [i]n a case tried before a court, the trial judge
is the sole arbiter of the credibility of the witnesses
and the weight to be given specific testimony. . . . The
credibility and the weight of expert testimony is judged
by the same standard, and the trial court is privileged
to adopt whatever testimony [it] reasonably believes to
be credible. . . . On appeal, we do not retry the facts
or pass on the credibility of witnesses. . . . It is the
quintessential function of the fact finder to reject or
accept certain evidence, and to believe or disbelieve
any expert testimony. . . . The trier may accept or
reject, in whole or in part, the testimony of an expert
offered by one party or the other.’’ (Internal quotation
marks omitted.) In re Jason R., 129 Conn. App. 746,
772–73, 23 A.3d 18 (2011), aff’d, 306 Conn. 438, 51 A.3d
334 (2012).
   At trial, Dr. Randall opined that the children should
not be reunified with the respondent because she had
‘‘not seen any indication that [the respondent] is really
able and willing to provide [the children] with the safe
and nurturing home that they need.’’ Dr. Randall elabo-
rated that the respondent has repeatedly been involved
in relationships with ‘‘negative components . . . that
would be dangerous to the children to be exposed to’’;
however, the respondent is unwilling to discuss how
to identify these potential risk factors to make better
choices regarding who she is around and to whom she
exposes her children. Additionally, Dr. Randall testified
that the respondent continuously put her relationship
with Patrick H. above the needs of her children and
that, despite acknowledging that it could be a danger
for the children to be in the home during drug sales,
she never left the marriage. Accordingly, the evidence
supports the court’s determination that the respondent
had failed to make significant progress toward personal
rehabilitation and that she would be unable to assume
a responsible role in the lives of G and N within a
reasonable time.7
  The respondent challenges several of the court’s fac-
tual findings as clearly erroneous. We conclude that
the court’s subordinate factual findings, each of which
we will address in turn, are supported by the evidence
and the rational inferences to be drawn therefrom, and,
thus, the respondent has failed to demonstrate that
there was insufficient evidence to support the court’s
determination that she failed to rehabilitate.
  First, the respondent challenges as clearly erroneous
the court’s finding that ‘‘[the respondent] also indicated
that she has no supports other than believing that her
older children could help with childcare.’’ In making
her argument, the respondent accurately notes that her
adult daughter, Andrea R., testified at trial that she
would be a resource for the respondent. The respondent
proffered no evidence as to other persons who could
be a support to her if G and N were returned to her care.
Therefore, we conclude that the trial court’s finding
that the respondent ‘‘has no supports other than
believing that her older children could help with
childcare’’ necessarily includes Andrea R.8 (Emphasis
added.)
   Second, the respondent challenges as clearly errone-
ous the court’s finding that ‘‘the [respondent] has not
received any benefit or insight from mental health ser-
vices offered to her by [the department].’’ In support
of her argument, the respondent asserts that there was
evidence in the record, namely, her own testimony,9 that
she benefitted from the mental health services provided
because the parenting programs helped her regain cus-
tody of her teenage children and she addressed her
poor judgment by ‘‘[g]etting clean, stopping from the
sale of drugs, engaging in two jobs, engaging in . . .
programs and . . . counseling, doing everything that
[the department] asked.’’ The court acknowledged the
respondent’s testimony by stating that, ‘‘[o]f concern
to the court is [the respondent’s] belief [that] she was
doing everything possible to reunify with her children
but [yet] she continued her involvement with [Patrick
H.], despite his multiple arrests for drug sales.’’ Addi-
tionally, as set forth previously, the court continuously
referred to Dr. Randall’s conclusion that ‘‘[the respon-
dent] continues to have a lack of understanding as to
her struggles, [the department’s] involvement, and her
lack of keeping her children safe while they resided
with [Patrick H.].’’
  Third, the respondent challenges as clearly erroneous
the trial court’s finding that the respondent was ‘‘offered
numerous services to aid in attaining reunification with
[N] and [G], including . . . visitation, individual coun-
seling, substance abuse evaluation and treatment, drug
screening, mental health services . . . case manage-
ment services, [and] psychological evaluations . . . .
[However, the respondent] has failed to complete all
these services.’’ The respondent then points to the
court’s own memorandum of decision and asserts that
the court ‘‘made express factual findings that the
[respondent] successfully completed many of these ser-
vices.’’ The respondent’s assertion is correct in that the
court found that she ‘‘successfully engaged in substance
abuse services . . . is compliant with medication ser-
vices . . . engaged in grief counseling . . . [and] has
attended all of her supervised visits with [the] children.’’
The respondent fails to acknowledge, however, that the
court also explicitly concluded that her attendance in
individual counseling, one of the services the respon-
dent includes as part of her argument, was ‘‘inconsistent
and her engagement has been minimal.’’ The respondent
argues that the trial court ‘‘failed to recognize’’ that the
gaps in her counseling were caused by several factors
outside of the respondent’s control, such as the
untimely death of her therapist. We disagree. The court
found that, during the gaps, ‘‘[the department] made
many efforts to engage [the respondent] in individual
counseling . . . for many months.’’ Moreover, the trial
court found that, once she connected with a new thera-
pist, the respondent missed a total of nine out of four-
teen scheduled appointments.
   Fourth, the respondent challenges as clearly errone-
ous the trial court’s findings that she (1) ‘‘failed to gain
an understanding of the harmful effects [of] [Patrick
H.’s] drug sales [in that they] placed her children at
risk while they resided with her and [Patrick H.],’’ (2)
‘‘continues to have a lack of understanding as to her
struggles, [the department’s] involvement, and her lack
of keeping the children safe while they resided with
[Patrick H.],’’ and (3) ‘‘is unable to articulate how she
would avoid negative relationships in the future.’’10 In
challenging these findings, the respondent points to a
department social study from November, 2021, which
states that the respondent ‘‘reported that she under-
stands that she placed her children in harm’s way when
she engaged in selling drugs’’; her testimony at trial in
which she testified that she became involved in selling
drugs as a way to support her family, but, since the
department’s involvement in her life, she has realized
that selling drugs was ‘‘unsafe’’ for her children; and
asserts that ‘‘she intends to avoid negative relationships
by refraining from dating or having any other romantic
partners in the future.’’ The respondent’s recognition
of how past acts may have harmed her children does
not demonstrate her ability to keep the children safe
in the future from similar negative activities and influ-
ences in her life, which was the premise of the court’s
concern. The court’s concern stemmed from Dr. Ran-
dall’s indications that the respondent (1) ‘‘never was
willing to protect her children from [Patrick H.’s] drug
sales’’ and (2) ‘‘needed to have a better understanding
of identifying positive and negative markers in new
relationships, in order to avoid further negative relation-
ships.’’ Additionally, the respondent’s expressed inten-
tion to ‘‘refrain from dating . . . in the future’’ does not
demonstrate an understanding of how to avoid negative
relationships, romantic or otherwise, but rather sup-
ports the trial court’s finding that the respondent is
‘‘resistan[t] to discussing ways to avoid negative rela-
tionships.’’
   Fifth, the respondent challenges the trial court’s find-
ing that she ‘‘minimizes the difficulties she might have
if the children are returned to her.’’ The respondent
asserts that she has adequate room for the children in
her current apartment; she is employed and financially
secure enough to cover her monthly expenses; and,
based on her successful reunification with A and S, she
understands the difficulties she may face if G and N
are returned to her care. We are not persuaded. The
trial court found that during her evaluation with Dr.
Randall, the respondent ‘‘was unclear [about] how she
will financially support the children if they are returned
to her care’’ and did not consider how the children’s
return would ‘‘impact her . . . ability to manage
childcare and employment.’’ Additionally, despite rec-
ognizing that the respondent was employed in two part-
time jobs at the time of trial, the court found that ‘‘she
has a history of not sustaining employment for any
significant period of time.’’ Moreover, the court found
that, ‘‘[w]hile [the respondent] clearly loves [the chil-
dren] . . . motivation to parent is not enough; ability
is required.’’ Therefore, the trial court found that the
respondent ‘‘is unable to meet the developmental, emo-
tional, educational, medical, and moral needs of [N]
and [G] . . . [and] does not have stability in her life
to enable her to care for [the children].’’ Furthermore,
the trial court properly considered the children’s ‘‘young
age and need for permanency in finding that the respon-
dent’s rehabilitation was not foreseeable within a rea-
sonable time.’’ In re Zion R., 116 Conn. App. 723, 739,
977 A.2d 247 (2009).
  For the foregoing reasons, we find that there was
sufficient evidence for the court to conclude that the
respondent had failed to rehabilitate.
                             II
  The respondent next claims that the court’s memo-
randum of decision contains inconsistent statements
that require reversal of the judgments terminating her
parental rights. We are not persuaded.
  We begin by setting forth the standard of review.
‘‘Resolving the respondent’s claim requires us to inter-
pret the court’s judgment. The interpretation of a trial
court’s judgment presents a question of law over which
our review is plenary. . . . As a general rule, judgments
are to be construed in the same fashion as other written
instruments. . . . The determinative factor is the inten-
tion of the court as gathered from all parts of the judg-
ment. . . . Effect must be given to that which is clearly
implied as well as to that which is expressed. . . . The
judgment should admit of a consistent construction as
a whole. . . . If there is ambiguity in a court’s memo-
randum of decision, we look to the articulations [if any]
that the court provides. . . . [W]e are mindful that an
opinion must be read as a whole, without particular
portions read in isolation, to discern the parameters of
its holding. . . . Furthermore, [w]e read an ambiguous
trial court record so as to support, rather than contra-
dict, its judgment.’’ (Internal quotation marks omitted.)
In re November H., 202 Conn. App. 106, 118, 243 A.3d
839 (2020).
   In the adjudicatory part of its decision, the court first
determined ‘‘by clear and convincing evidence that [the
department] made reasonable efforts . . . to reunify
[the respondent] with [N] and [G] and, further, that she
is unable or unwilling to benefit from the reunification
efforts.’’ Thereafter, the court determined that the peti-
tioner sustained her burden to prove that the respon-
dent had failed to rehabilitate under § 17a-112 (j) (B)
(3). In setting forth its analysis, the court stated ‘‘that
when the termination of parental rights petition was
filed as to [N], on July 12, 2019, and the [termination
of] parental rights petition [was] filed as to [G], on
March 4, 2021 . . . [the respondent] had failed to
achieve such a degree of personal rehabilitation as
would encourage the belief that, within a reasonable
period of time, considering the ages and needs of her
children, she could assume a responsible position in
their lives.’’ The court then discussed the respondent’s
inconsistency in engaging in individual counseling, fail-
ure to gain an understanding of the harmful effects of
Patrick H.’s sale of illegal narcotics impacting the safety
of her children, inability to articulate how she would
avoid negative relationships in the future, and lack of
stability in her life to enable her to care for the children.
In light of this evidence, the court concluded that ‘‘as
of the end of the trial of this matter, [the respondent]
had not sufficiently rehabilitated herself to the extent
she could assume a responsible position in [G’s] and
[N’s] [lives] in view of their ages and needs, or within
a reasonable period of time thereafter.’’
   The respondent argues that there is inconsistency
between the court’s initial statement, that at the time
the petitions for termination of parental rights were
filed there was clear and convincing evidence that the
respondent had failed to rehabilitate, and the court’s
concluding statement, that by the end of trial there was
clear and convincing evidence that the respondent had
failed to rehabilitate. (Emphasis added.) Specifically,
she argues that this inconsistency is ‘‘highly significant’’
and that ‘‘as a result of the trial court’s inconsistent
statements in this case, it is impossible to know whether
the trial court has only considered events preceding
the filing of the petitions, or whether it has exercised
its discretion to consider events through the time of
trial.’’ We disagree.
   ‘‘Inconsistent statements can warrant reversal of a
trial court’s order. In re Pedro J. C., 154 Conn. App.
517, 531, 105 A.3d 943 (2014) ([t]here are instances in
which the trial court’s orders warrant reversal because
they are logically inconsistent rulings), overruled in part
on other grounds by In re Henrry P. B.-P., 327 Conn.
312, 335 n.17, 173 A.3d 928 (2017). In re Ava W., 336
Conn. 545, 588, 248 A.3d 675 (2020); see also In re Jacob
W., 178 Conn. App. 195, 215–19, 172 A.3d 1274 (2017)
(concluding that, even if trial court had applied proper
legal test, reversal of judgment was warranted on basis
of fundamentally inconsistent findings by court that
grandparents’ unreasonable conduct interfered with
father’s parent-child relationship with children and that
there was no evidence of unreasonable interference by
any person), aff’d, 330 Conn. 744, 200 A.3d 1091 (2019).’’
(Internal quotation marks omitted.) In re November H.,
supra, 202 Conn. App. 118–19.
    As set forth previously, it is well established that,
‘‘[i]n the adjudicatory phase, the judicial authority is
limited to evidence of events preceding the filing of the
petition or the latest amendment, except where the
judicial authority must consider subsequent events as
part of its determination as to the existence of a ground
for termination of parental rights. Practice Book § 35a-
7 (a). In the adjudicatory phase, the court may rely on
events occurring after the date of the filing of the peti-
tion to terminate parental rights when considering the
issue of whether the degree of rehabilitation is sufficient
to foresee that the parent may resume a useful role in
the child’s life within a reasonable time.’’ (Emphasis
omitted; internal quotation marks omitted.) In re Selena
O., 104 Conn. App. 635, 646, 934 A.2d 860 (2007). The
two statements that the respondent takes issue with
were set forth during the court’s analysis of whether
the respondent’s degree of rehabilitation was sufficient
to foresee that she may resume a useful role in the
lives of G and N within a reasonable time and, hence,
properly incorporated into the court’s determination of
whether a ground for termination of parental rights
existed. See id.; see also Practice Book § 35a-7 (a).
   In her brief, the respondent argues that ‘‘it is also
impossible for this court to say with certainty what
evidence was considered by the trial court in this case’’
and that, if the court only considered events as of the
filing of the petitions for termination of parental rights,
it would not have considered months and years ‘‘during
which time the [respondent] was able to achieve many
of her significant steps toward rehabilitation.’’ More-
over, the respondent argues that, ‘‘if this court cannot
ascertain whether the trial court exercised its discretion
to consider evidence of events through the final day of
trial, then it cannot properly evaluate whether there
is adequate evidence to support the trial court’s legal
conclusion that the [respondent] failed to rehabilitate.’’
We disagree.
   Regardless of whether the court expressly stated that
it considered events preceding the filing of the petitions
or through the time of trial, it is evident that the court
in fact considered events that occurred after the filing
of the petitions and through the time of trial. The peti-
tions for termination of parental rights as to N and G
were filed on July 12, 2019, and March 4, 2021, respec-
tively. In its analysis, the court explicitly referred to
events that had occurred after the filing of the petitions,
namely, the ‘‘exhibits and testimony presented at trial,’’
Dr. Randall’s psychological evaluation from September,
2021, and the respondent’s engagement in grief counsel-
ing, which began after Patrick H. died in May, 2021.
Moreover, we already have determined that there was
sufficient evidence to conclude that the respondent had
failed to rehabilitate. See part I of this opinion. Accord-
ingly, we reject the respondent’s claim that the court’s
decision contains inconsistent statements that require
reversal.
                            III
  Last, the respondent claims that the court errone-
ously found that termination of her parental rights was
in the best interests of the children. We disagree.
   We first set forth the relevant principles and the stan-
dard of review. ‘‘In the dispositional phase of a termina-
tion of parental rights hearing, the emphasis appropri-
ately shifts from the conduct of the parent to the best
interest of the [children]. . . . It is well settled that we
will overturn the trial court’s decision that the termina-
tion of parental rights is in the best interest of the
[children] only if the court’s findings are clearly errone-
ous. . . . The best interests of the [children] include
the [children’s] interests in sustained growth, develop-
ment, well-being, and continuity and stability of [his or
her] environment. . . . In the dispositional phase of a
termination of parental rights hearing, the trial court
must determine whether it is established by clear and
convincing evidence that the continuation of the
[respondent’s] parental rights is not in the best interest
of the child. In arriving at this decision, the court is
mandated to consider and make written findings regard-
ing seven statutory factors delineated in [§ 17a-112 (k)].
. . . The seven factors serve simply as guidelines for
the court and are not statutory prerequisites that need
to be proven before termination can be ordered. . . .
There is no requirement that each factor be proven
by clear and convincing evidence.’’ (Internal quotation
marks omitted.) In re Brian P., supra, 195 Conn.
App. 579.
   The court considered and made findings under each
of the seven statutory factors of § 17a-112 (k) before
determining that, under the totality of the circum-
stances, a termination of the respondent’s parental
rights was in the best interests of N and G. The respon-
dent challenges as clearly erroneous the fact that,
‘‘[d]espite the substantial progress made by the [respon-
dent], the trial court found that [she] is in no better
position today to provide for [her children] than she
was at the time of their removal.’’ The court found that
‘‘[N] and [G] have been in foster care most or all of
their lives and are in need of permanency and stability.’’
The court also found that the children’s ‘‘needs are
those of all children. They have an interest in sustained
growth, development, well-being, and a continuous, sta-
ble environment.’’
   In support of her argument, the respondent renews
her assertion that several of the court’s findings were
clearly erroneous.11 Given the ages of N and G, the
amount of time they have spent in foster care—most
or all of their lives—and the court’s findings as to the
respondent’s failure to rehabilitate—as detailed in part
I of this opinion—we cannot conclude that the court’s
findings as to the children’s need for ‘‘stability . . .
permanency . . . and the opportunity to have a healthy
and emotional[ly] stable life’’ and the respondent’s
inability to meet that need are clearly erroneous. See
In re Anthony H., 104 Conn. App. 744, 767, 936 A.2d
638 (2007) (‘‘[o]ur appellate courts have recognized that
long-term stability is critical to a child’s future health
and development’’ (internal quotation marks omitted)),
cert. denied, 285 Conn. 920, 943 A.2d 1100 (2008); In
re Victoria B., supra, 79 Conn. App. 263 (trial court’s
findings as to best interest of child were not clearly
erroneous when much of child’s short life had been
spent in custody of petitioner and child needed stability
and permanency in her life).
   Moreover, the respondent asserts that ‘‘the trial court
failed to consider the detrimental effect of separating
these children from [the respondent] and [their] two
siblings, [A] and [S] . . . [and] if the [decision] is
affirmed, then [G] and [N] will not only lose the bond
they have with [the respondent], but they will also lose
their bond with their siblings.’’ The respondent cites to
the testimony of Matthew Ashmead, a department
social worker who observed visits between the respon-
dent, G, and N, that he observed a bond between the
respondent and the children. The court did not overlook
the relationship between the children and the respon-
dent.12 The court acknowledged that ‘‘[N] recognizes
[the respondent] and presents as comfortable in her
care [and] [d]uring visitation he seeks her out for atten-
tion and solace’’ and that ‘‘[G] recognizes [the respon-
dent] and presents comfortable in her care.’’ These
statements reflect that the court appreciated the rela-
tionship between the children and the respondent but,
nevertheless, concluded that it was in their best inter-
ests to terminate the respondent’s parental rights. See
In re Anthony H., supra, 104 Conn. App. 765–66 (‘‘[o]ur
courts consistently have held that even when there is
a finding of a bond between [a] parent and a child, it
still may be in the child’s best interest to terminate
parental rights’’ (internal quotation marks omitted)).
We cannot conclude from our review of the record that
this finding is clearly erroneous.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** November 22, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Patrick H., the father of G and N, also was named as a respondent in
the petitions for termination of parental rights. Patrick H. died on May 12,
2021, during the pendency of these proceedings. We hereinafter refer to the
respondent mother as the respondent and to Patrick H. by name.
   2
     Pursuant to Practice Book §§ 67-13 and 79a-6 (c), the attorney for the
minor children filed a statement adopting in its entirety the brief filed by
the petitioner, the Commissioner of Children and Families.
   3
     On two occasions, the court’s memorandum of decision reflects that N
was born in October, 2017. Given that the court accurately set forth N’s
birthdate previously in its decision, this appears to be a scrivener’s error.
   4
     Patrick H. was also the father of S, one of the respondent’s teenage
children, who was born in June, 2006.
   5
     ‘‘Proceedings to terminate parental rights are governed by [General Stat-
utes] § 17a-112. . . . Under § 17a-112, a hearing on a petition to terminate
parental rights consists of two phases: the adjudicatory phase and the dispo-
sitional phase. During the adjudicatory phase, the trial court must determine
whether one or more of the . . . grounds for termination of parental rights
set forth in § 17a-112 [(j) (3)] exists by clear and convincing evidence. . . .
If the trial court determines that a statutory ground for termination exists,
then it proceeds to the dispositional phase. During the dispositional phase,
the trial court must determine whether termination is in the best interests
of the child. . . . The best interest determination also must be supported
by clear and convincing evidence.’’ (Citation omitted; internal quotation
marks omitted.) In re Shane M., 318 Conn. 569, 582–83 n.12, 122 A.3d
1247 (2015).
   6
     General Statutes § 17a-112 (k) provides: ‘‘Except in the case where termi-
nation of parental rights is based on consent, in determining whether to
terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   7
     As part of her argument, the respondent maintains that her ‘‘reunification
with [A] and [S] has gone well,’’ and argues that the court ‘‘does not even
attempt to explain its conclusion that [she] is unable to assume a responsible
position in the lives of [G] and [N], when she has proven herself to be a
capable caregiver for [A] and [S] since October, 2020.’’ The relevant inquiry
under § 17a-112 requires the court ‘‘to analyze the [parent’s] rehabilitative
status as it relates to the needs of the particular child.’’ (Emphasis added;
internal quotation marks omitted.) In re Shane M., supra, 318 Conn. 585.
In contrast to the maturity of the respondent’s teenage children, the children
subject to this opinion, N and G, are four years old and two and one-half
years old, respectively. Additionally, ‘‘[N] has not lived with [the respondent]
since [before he was] one month of age and [G] has never lived with [the
respondent]’’ and ‘‘the children did not show significant attachments to [the
respondent], which was not unexpected given [their] length of time in foster
care.’’ Therefore, the respondent’s argument is unavailing.
   8
     In her brief, the respondent further argues that ‘‘the trial court’s failure
to consider the support that will be provided by her family [Andrea, A, and
S] constitutes legal error [because] the failure to rehabilitate ground pursuant
to § 17a-112 does not require . . . her to prove that she will be able to
assume full responsibility for her child, unaided by available support sys-
tems.’’ (Emphasis omitted; internal quotation marks omitted.) We reject the
premise of the respondent’s argument because, as previously stated, the
court acknowledged that the respondent would have the support of her
older children.
   9
     In support of her argument, the respondent also points to the depart-
ment’s case status reports and studies and a report from a counselor at the
Hartford Dispensary. The respondent concedes that some of these docu-
ments were not introduced as exhibits at trial. She asserts, however, that
the trial court ‘‘expressly took judicial notice of the entire record of the prior
nondelinquency proceedings, including pleadings, petitions, social studies,
status reports, [and] evaluations’’ and that this court may do so as well.
(Internal quotation marks omitted.) She points to the court’s statement that
it was taking ‘‘judicial notice of the entire record of the prior nondelinquency
proceedings, including pleadings, petitions, social studies, status reports,
evaluations, court memoranda and specific steps, as well as the dates and
contents of the court’s findings, order, rulings, and judgments.’’ Despite the
fact that the court generally stated that it was taking judicial notice of broad
categories of documents, that ‘‘does not mean that [the court] might use
every statement it found in the papers constituting the file with the same
effect as though the facts were in evidence before it.’’ (Internal quotation
marks omitted.) In re Mark C., 28 Conn. App. 247, 253, 610 A.2d 181, cert.
denied, 223 Conn. 992, 614 A.2d 823 (1992).
   10
      The respondent further argues that ‘‘this is not a case where the [respon-
dent] refused to live separately from [Patrick H.], whose drug [addiction]
and unlawful activity posed a threat to the safety of her children. Rather,
at the insistence of [the department], the [respondent] agreed to do so.’’
Moreover, she asserts that because Patrick H. died on May 12, 2021, ‘‘there
is no danger that [she] will ever reside with [Patrick H.] again after she is
reunified with her children.’’ We disagree.
   ‘‘As our Supreme Court has observed, in considering whether a parent
has failed to rehabilitate, trial courts have relied on evidence that a parent
has continued to associate with a party who poses a danger to a child.’’ In
re Lillyanne D., 215 Conn. App. 61, 93, 281 A.3d 521 (‘‘court found that the
respondent father enabled the respondent mother and consistently demon-
strated a blind spot for appropriately assessing the risk that the respondent
mother poses to the children’s welfare and safety,’’ which contributed to
finding of failure to rehabilitate (internal quotation marks omitted)), cert.
denied, 345 Conn. 913,          A.3d       (2022); see also In re Albert M., 124
Conn. App. 561, 565–66, 6 A.3d 815 (trial court’s determination that father
failed to rehabilitate was not clearly erroneous because record supported
trial court’s findings that father had ‘‘knowledge of the necessity of changing
his relationship with the mother . . . [that] [t]he petitioner presented proba-
tive evidence that the relationship between the parents posed a significant
barrier to the father’s effective parenting . . . and that the father failed
fully to appreciate the risk that the mother could pose to their [child]’’),
cert. denied, 299 Conn. 920, 10 A.3d 1050 (2010).
    Here, the court found that ‘‘[the respondent] allowed [Patrick H.] back in
[the] home after his arrest for drug sales’’ and did not credit the respondent’s
‘‘continued denial of any knowledge of [Patrick H.’s] involvement in drug
dealing.’’ Additionally, the court found that the respondent ‘‘signed a service
agreement with [the department] on February 24, 2021, that she would not
allow [Patrick H.] back in the home, [but] [the department] subsequently
received anonymous information stating that [Patrick H.] was frequenting
the home on a daily basis.’’ Moreover, the fact that Patrick H. has died
does not resolve the court’s concern that the respondent ‘‘continued her
involvement with [him], despite his multiple arrests for drug sales,’’ espe-
cially because the trial court found that the respondent ‘‘is unable to articu-
late how she would avoid negative relationships in the future.’’
    11
       Specifically, the respondent argues that, ‘‘[s]ince [N] was removed in
September [2017] and [G] was removed in July, 2019, the [respondent] has
obtained stable housing, secured legal employment, maintained her sobriety,
made progress in engagement with mental health services, and earned
enough money to pay her rent and all of her bills.’’ The respondent’s argument
centers on the same factual findings that she challenged as to the court’s
determination that she failed to rehabilitate; therefore, we decline to repeat
our analysis here. See part I of this opinion.
    12
       The court expressly found that ‘‘[G] is not bonded with [the respondent].’’
Additionally, the court did not find that N was bonded with the respondent.
Therefore, it likely did not credit Ashmead’s testimony, on which the respon-
dent relies. See In re Cesar G., 56 Conn. App. 289, 297, 742 A.2d 428 (2000)
(‘‘[t]he court, as the trier of fact, is free to accept or reject, in whole or in part,
the testimony offered by either party’’ (internal quotation marks omitted)).
    The bond between the children and their siblings, A and S, is not a
consideration in any of the seven statutory factors found in § 17a-112 (k);
therefore, the court’s failure to consider it was not clearly erroneous. See
In re Brian P., supra, 195 Conn. App. 581 n.12 (court’s failure to consider
bond between child and his grandparents, which is not factor in § 17a-112
(k), was not clearly erroneous).